Citation Nr: 0844815	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-35 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963 and from March 1966 to July 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In November 2008, the veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

In a May 2008 rating decision, a claim for service connection 
for adjustment disorder with depression was denied.  This 
claim has thus far not been appealed.  Accordingly, this 
claim is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  The veteran has a verified in-service stressor of 
witnessing the death of Sgt. LDC. 

3.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the veteran was 
provided with a VCAA notification letter in August 2003, 
prior to the initial unfavorable AOJ decision issued in May 
2005.  An additional letter was sent in January 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, the January 2007 VCAA 
letter provided notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice, but finds no prejudice to the veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir.).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of June 2006 and 
February 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
in field artillery with primary duties as an ammunition 
handler, truck driver, and cannoneer.  Based on the above, 
the Board finds that the veteran did not engage in combat 
with the enemy.  Therefore, as indicated, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.
  
The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from March 1967 to July 
1969 and from November 1968 to July 1969 in a field artillery 
unit.  The veteran has cited several combat-related 
stressors, in particular the death of Sgt. LDC in May 1969.  
The veteran submitted evidence of the death of Sgt. LDC from 
the database of casualties of the Vietnam War whose names 
appear on the Vietnam War Memorial.  The Board considers this 
database an authoritative source of such information, and 
notes that the circumstances of death of Sgt. LDC, i.e., 
place/date, are consistent with the veteran's circumstances 
of service.  Therefore, the Board determines that the veteran 
has a verified in-service stressor.  

However, the Board also finds that the veteran does not have 
a current diagnosis of PTSD as a result of the verified 
stressor in service.  In this regard, the Board notes that 
there are conflicting medical opinions of record on this 
issue.  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  In 
evaluating the probative value of medical opinion evidence, 
the medical professional's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD requires that the following six criteria be met: 
        
A)	The person has been exposed to a traumatic event, in 
which both of the following were present:
    1.	The person experienced, witnessed, or was 
confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to 
the physical integrity of self or others.
    2.	The person's response involved intense fear, 
helplessness, or horror.

B)	The traumatic event is persistently re-experienced in 
one or more of the following ways:
    1.	Recurrent and intrusive distressing recollections 
of the event, including images, thoughts, or 
perceptions.
    2.	Recurrent distressing dreams of the events.
    3.	Acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociative flashback 
episodes, including those that occur on awakening or 
when intoxicated.
    4.	Intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.
    5.	Physiological reactivity on exposure to internal or 
external cures that symbolize or resemble an aspect of 
the traumatic event.

C)	Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:
    1.	Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma.
    2.	Efforts to avoid activities, places, or people that 
arouse recollections of the trauma.
    3.	Inability to recall an important aspect of the 
trauma
    4.	Markedly diminished interest or participation in 
significant activities
    5.	Feeling of detachment or estrangement from others 
    6.	Restricted range of affect
    7.	Sense of a foreshortened future

D)	Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:
    1.	Difficulty falling or staying asleep
    2.	Irritability or outbursts of anger
    3.	Difficulty concentrating
    4.	Hypervigilance
    5.	Exaggerated startle response

E)	Duration of the disturbance (symptoms in criteria B, C, 
and D) is more than one month; and 

F)	The disturbance causes clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.

In an opinion dated in September 2006, Dr. M. opined that the 
veteran had PTSD as a result of traumatic experiences in 
Vietnam, to include witnessing the death for Sgt. LDC.  In 
forming this opinion, Dr. M. indicated in the June 2003 
letter that he reviewed the medical evidence and complete 
claims file, as well as examined the veteran.  He also cites 
to the October 2004 and November 2004 affidavits of the 
veteran and of RLN and WLR, which describe the veteran's 
psychiatric symptomatology.  Based on his review of these 
documents, Dr. M. found that the veteran meets all six 
criteria for a DSM-IV diagnosis of PTSD.   

Specifically, Dr. M. found that the veteran's stressors met 
Criterion A, indicating that the veteran reported that he 
feared for his life and that he experienced a sense of 
hopelessness or horror, especially from witnessing the site 
of Vietnamese villagers hanged.  He stated that the veteran 
met Criterion B because he indicated that he frequently 
thought about the incident in which Sergeant LDC was killed 
and that it "freaked him out every time," had nightmares 
about an incident in a bunker, had flashbacks under a variety 
of circumstances, and suffered intrusive thoughts about 
Vietnam as a result of watching news coverage about the Iraq 
war.  Criterion C was determined met by the veteran being 
unable to remember the names of people with whom he served; 
having only two or three friends, preferring to stay at home 
by himself, and being unable to meet new people and maintain 
relationships, as reported in lay statements of RLN and WLR.  
Additionally, the veteran indicated that he did not associate 
with people and then he thought he would be better off dead.  

Dr. M. found Criterion D met by statements by RLN and WLR 
that the veteran and trouble sleeping, was always on guard 
and carried a pistol with him at all times, and was 
hypervigilant and jumpy.  Dr. M indicated that the symptoms 
were present nearly 40 years after the veteran's service, 
meeting Criterion E, and that Criterion F was met by reports 
of RLN and WLR as to the veteran's concerns about security 
(checking that doors and windows are locked, carrying a gun, 
keeping blinds and curtains closed all the time), 
suspiciousness and lack of trust, and inability to interact 
with other people or form social contacts.  Dr. M. also 
emphasized what he viewed as the veteran's ambivalence toward 
his own life and moderate risk of a suicide attempt, as 
indicative of PTSD.  

In contrast, after review of the record and examination of 
the veteran, the June 2006 and February 2007 VA examiners 
concluded that the veteran does not meet the criteria for a 
DSM-IV PTSD diagnosis.  At the June 2006 examination, the 
examiner noted subjective reports of being reactive and jumpy 
and drinking heavily for about 10 years after return from 
Vietnam.  The veteran also indicated that he gave up drinking 
in 1985 and things began to improve; however, he has stated 
that he has been hypervigilant and had nightmares several 
times per week since retirement.  The veteran reported that 
since service, he had worked for 34 years at the same 
company, retiring in 2005; he indicated that during the last 
year he missed some work and was having friction with his 
bosses.  He also stated that his first marriage lasted for 
one year, that he then lived with a woman for six or seven 
years, and then married his second wife, with whom he had a 
son, prior to their divorce.  

In terms of social relationships, the examiner noted that the 
veteran had lived in the same house for 32 years, but did not 
see his neighbors often.  The veteran identified two friends 
whom he often visited and other friends with whom you would 
go deer hunting and indicated that he used to bowl until he 
suffered physical restrictions from back pain.  As for 
suicide attempts, the veteran denied purposely doing 
anything; however, he indicated that at times the back pain 
would get so severe that he wondered why he wanted to stick 
around.  The examiner noted that the veteran was well 
groomed, and that he reported taking a shower daily and 
working to maintain the outside of his home.  The veteran 
endorsed depression, more often in the winter time and from 
hearing about his ex-wife, as well as when he thinks about 
Vietnam.  The veteran also indicated that his sleep had been 
poor, but that it had been helped by taking Trazodone.  

With regard to the criteria for a PTSD diagnosis, the VA 
examiner found that only Criterion A and Criterion B were 
met.  Specifically, the examiner identified the stressor in 
which Sgt. LDC was killed, as well as other unverified 
incidents in which other service members were killed.  In 
terms of criterion B, the examiner made note of the veteran's 
reports of experiencing recurring dreams and distressing 
recollections of these events.  However, in terms of 
Criterion C, the examiner reported that the veteran had 
friends with whom he regularly associated, although he had 
recently been less active due to back pain, and that he had 
worked successfully for 34 years and had a good relationship 
with his son.  The examiner also noted that the veteran 
appeared to have clear memories of the events back to the 
time in Vietnam, been involved in a Vietnam veteran's 
reunion, and been an avid hunter.  Therefore, the examiner 
concluded that the veteran did not meet Criterion C and, as a 
result, did not meet the criteria for a PTSD diagnosis.  The 
examiner instead diagnosed adjustment disorder with depressed 
mood. 

A second VA examination was conducted in February 2007 by a 
two-person board of examiners.  At this examination, the 
veteran reported the same marital and employment history and 
identified a few friends with whom he spent time at home and 
in a nearby restaurant.  The examiners indicated that the 
veteran's main complaint was insomnia, but that he did not 
display avoidance issues, suicidal or destructive ideation, 
or reveal recurrent or intrusive recollections of traumatic 
events.  The examiners determined that the veteran's 
diagnosis in accordance with DSM-IV was adjustment disorder 
with depressed mood.  In forming this opinion, they noted the 
veteran's insomnia, which was treated with Trazodone, but 
also his long-term employment history and relationships with 
his son and friends, and found that he was functioning very 
well.  

Several VA mental health treatment records are associated 
with the claims folder, and the Board notes that these 
records reflect that the veteran was assessed for PTSD in 
November 2002 and assigned a diagnosis of mild PTSD.  He then 
sporadically participated in some PTSD individual and group 
sessions until September 2004 when he transferred care to 
another VAMC.  Records note that the veteran was experiencing 
increased combat nightmares since his nephew went to Iraq and 
during his divorce.  He also reported thoughts of suicide 
during his divorce in 1994 and that he sometimes wished he 
were not living when he was in lots of pain.  The specific 
traumatic events indentified included firefights and pulling 
a fellow soldier from a bunker during an attack.

The veteran did not seek mental health treatment again until 
July 2004 at which time he presented at a different VA 
medical center.  He was given no mental health diagnosis at 
that time, but was noted to have had a history of life 
circumstance issues that he had resolved on his own or with 
the assistance of a friend.  The veteran indicated that he 
would like to see a counselor several times a year for life 
circumstance issues and support, and treatment records 
demonstrate that he did seek counseling.  In August 2005, a 
diagnosis of life circumstance issues was assigned, but 
further evaluation for PTSD was recommended.  The record does 
not reflect that such further evaluation occurred.  Moreover, 
in January 2006, a social worker did not provide a diagnosis, 
but recommended that the veteran attend PTSD group, a 
recommendation which he apparently did not pursue.  
Thereafter, a psychiatric nurse assessed PTSD (February 
2006), and a primary care provider assessed anxiety with 
depression/possible PTSD (December 2007), although a previous 
(April 2007) depression screen was negative.  The veteran's 
treating psychiatrist continued a diagnosis of adjustment 
disorder/phase of life problem.  

Thus, the Board is presented with the opinions of four 
experts in the field of mental health and one-time 
assessments by treatment professionals.  The June 2006 VA 
examiner and Dr. M. are noted to be Ph.D. psychologists, and 
the February 2007 VA examiners are both medical doctors.  
Each of these professionals examined the veteran thoroughly 
and provided a reasoned opinion.  There is no reason to 
suspect that any of them lack the knowledge or expertise to 
form a competent opinion with regard to the veteran's 
diagnosis.  The Board recognizes that one of the two 
examiners in February 2007 was the veteran's treating 
psychiatrist, which he argues, diminishes the probative value 
of this opinion as this examiner would have had a preexisting 
opinion as to the veteran's diagnosis.  However, as there was 
a second psychiatrist involved in the opinion, who, the 
record demonstrates, was not previously involved in the 
veteran's treatment, the Board determines that the opinion 
still carries significant probative weight.  Moreover, the 
diagnosis of the treating psychiatrist would still be for 
consideration as part of the veteran's mental heath treatment 
records.  Accordingly, the Board determines that each opinion 
has probative value in this case.  The Board, therefore, 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  

In this regard, the Board observes that three VA examiners 
determined, after a review of the record and an examination 
of the veteran, that the veteran's symptoms were related to 
adjustment disorder with depression as opposed to PTSD.  The 
basis for these opinions was largely that the veteran had 
maintained employment at one job for over thirty years prior 
to retirement and that he had a good relationship with his 
son, as well as other social contacts, and that he 
participated in recreational activities with others, such as 
hunting.  

Dr. M. also examined the veteran and reviewed the record, but 
found that the veteran's symptoms were all related to PTSD.  
He also indicated that he believed that the June 2006 VA 
examiner may have reached a different diagnosis had he 
received the same information from the veteran as revealed 
during the interview with Dr. M.; however, he did not discuss 
how the veteran's symptoms do not meet the diagnosis assigned 
by the VA examiner.  Moreover, he largely based his opinion 
on the impact on the veteran's functioning of his suicidal 
ideation; but, the Board observes that the veteran has 
generally not endorsed thoughts of suicide during treatment, 
although he has indicted that his back pain becomes so severe 
he may wish he were no longer alive and that he had similar 
thoughts during his divorce.  

Finally, Dr. M. reveals that he believed the veteran was more 
comfortable with him than with VA examiners and counselors 
because Dr. M is a veteran and cites a statement by the 
veteran indicating that he had expressed indignation to a VA 
counselor because the veteran thought the counselor could not 
understand the veteran's experiences.  However, the Board 
observes that no VA counselor has recorded any instance in 
which the veteran has expressed disagreement, anger, or 
hostility toward the counselor.  Thus, except for the 
statements in Dr. M.'s report to this effect, the Board finds 
no support for concluding that the veteran was less open or 
truthful with VA examiners and counselors than he was with 
Dr. M.  Therefore, the Board determines that the opinion of 
Dr. M. has no more probative weight than the opinion of any 
of the three VA examiners.

Therefore, there are three opinions of mental health 
professionals against a diagnosis of PTSD and only one 
opinion in favor of a diagnosis of PTSD.  As for the various 
conflicting diagnoses among the veteran's treatment records, 
the Board observes that most of these diagnoses are for 
disorders other than PTSD, and that the diagnoses of PTSD are 
not specifically related to a verified in-service stressor.  
Thus, these diagnoses are not sufficient for a diagnosis of 
PTSD under VA regulations.  

Based on the above, the Board finds that a preponderance of 
the medical evidence does not support a diagnosis of PTSD.  
The Board has considered the veteran's own statements, and 
the statements of his son and friend, regarding the in-
service etiology of PTSD and his PTSD symptoms.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue of medical causation or diagnosis.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
preponderance of the competent and probative evidence is 
against a finding that the veteran has a current diagnosis of 
PTSD. 
      
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


